Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 1 of 9 PageID #: 504




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                         LAKE CHARLES DIVISION

GARY WILLIAMS                         CASE NO. 2:19-CV-01048

VERSUS                                JUDGE DAVID C. JOSEPH

WAL-MART LOUISIANA, LLC,              MAGISTRATE JUDGE KATHLEEN KAY
ET AL

                            MEMORANDUM RULING

       Before the Court is a Motion for Summary Judgment (the “Motion”) [Doc. 15]

filed by Defendant, Wal-Mart Louisiana, LLC (“Wal-Mart”). An Opposition [Doc. 20]

was filed by Plaintiff, Gary Williams to which Wal-Mart filed a Reply [Doc. 24]. For

the following reasons, Wal-Mart’s motion is GRANTED.

                            PROCEDURAL HISTORY

       On June 19, 2019, Gary Williams filed the instant suit for damages in the 30th

Judicial District Court, Vernon Parish, Louisiana, against defendants Wal-Mart

Stores, Inc. and XYZ Insurance Company, the liability insurer carrier for Wal-Mart

Stores, Inc. 1   On August 13, 2019, Wal-Mart removed the action to this Court,

invoking the Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332. [Doc. 1].

Wal-Mart now seeks summary judgment dismissing plaintiff’s claims.

       Defendant’s Motion posits that Williams cannot meet the factual showing

required by the Louisiana Merchant Liability Act (La. R.S. 9:2800.6) – specifically

that Williams’ claims must be dismissed because the alleged wet floor condition at



1  The proper plaintiff, Walmart Louisiana, LLC, was subsequently substituted as a
defendant. [Doc. 1-2].

                                     Page 1 of 9
Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 2 of 9 PageID #: 505




the entrance to the Store was open and obvious. [Doc. 15-2, p. 4-7]. Wal-Mart further

contends that it appropriately alerted patrons to the possibility that the day’s rainfall

may have caused the floor near the Store’s entrance to become wet by placing orange

“wet floor” cones throughout the vestibule area of the store. [Doc. 15-2, p. 7-9].

       In response, Plaintiff argues that summary judgment is not appropriate

because genuine issues of material fact remain as to the existence and cause of the

wet condition, whether Wal-Mart created the wet condition, whether Wal-Mart

violated its Standard Operating Procedure (“SOP”), and whether any such violation

of its SOP was a contributing cause of Plaintiff’s fall. [Doc. 20, p. 2].

                             FACTUAL BACKGROUND

       At 10:02 a.m. on the morning of July 4, 2018, Plaintiff, along with his wife and

child, entered a Wal-Mart store located at 2204 South 5th Street in Leesville,

Louisiana (“the Store”). [Doc. 15-6]. It was lightly raining at the time of their arrival.

[Doc. 15-3 p. 31]. At the time Plaintiff and his family first entered the Store, a black

floor mat was positioned at the Store’s entrance, approximately three to four feet

inside the doorway’s threshold. [Doc. 15-3, p.75]. There was also an orange “wet

floor” cone in the vestibule visible to all those entering the Store. [Doc. 15-6].

       Minutes after Plaintiff first entered the Store, he went back outside into the

parking lot to retrieve his wife’s driver’s license from their vehicle. [Doc. 15-6; 15-3,

p. 75]. Located immediately next to the entrance door, the Store’s exit had a black

floor mat positioned adjacent to the sliding glass door. [Doc. 15-6; 15-3, p. 37]. There

were also two orange “wet floor” cones present, one positioned on each side of the floor

mat. [Doc. 15-6; 15-3, p. 37].

                                        Page 2 of 9
Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 3 of 9 PageID #: 506




       After Plaintiff retrieved his wife’s license from the vehicle, Plaintiff came back

into the Store. However, immediately upon re-entering the Store – indeed, as soon

as his left foot crossed the threshold of the first set of doors into the Store’s vestibule

area – his foot slid on the tile beneath his foot and he fell to the ground. [Doc. 15-6].

Plaintiff quickly stood up and several Wal-Mart employees came over to check on

him. [Doc. 15-6; Doc. 20, p. 4]. Plaintiff then stepped further inside the vestibule

area to sit down while a Wal-Mart employee repositioned the vestibule entrance floor

mat to cover the area on which Plaintiff fell. [Doc. 15-6]. Plaintiff allegedly sustained

right knee and right shoulder injuries as a result of the fall. [Doc. 1 ¶ 9; Doc. 15-3, p.

42, 61].

                                LAW AND ANALYSIS

       A. SUMMARY JUDGMENT STANDARD

       A court should grant a motion for summary judgment when the pleadings,

including the opposing party’s affidavits, “show that there is no dispute as to any

material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). In applying

this standard, the Court should construe “all facts and inferences in favor of the

nonmoving party.” Deshotel v. Wal-Mart Louisiana, L.L.C., 850 F.3d 742, 745 (5th

Cir. 2017); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“The

evidence of the non-movant is to be believed, and all justifiable inferences are to be

drawn in his favor.”). As such, the party moving for summary judgment bears the

burden of demonstrating that there is no genuine issue of material fact as to issues

critical to trial that would result in the movant’s entitlement to judgment in its favor,

                                        Page 3 of 9
Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 4 of 9 PageID #: 507




including identifying the relevant portions of pleadings and discovery. Tubacex, Inc.

v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). The court must deny the moving

party’s motion for summary judgment if the movant fails to meet this burden. Id.

       If the movant satisfies its burden, however, the nonmoving party must

“designate specific facts showing that there is a genuine issue for trial.” Id. (citing

Celotex, 477 U.S. at 323). In evaluating motions for summary judgment, the court

must view all facts in the light most favorable to the nonmoving party. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no genuine

issue for trial – and thus a grant of summary judgment is warranted – when the

record as a whole “could not lead a rational trier of fact to find for the non-moving

party ...” Id.

       B. LOUISIANA’S MERCHANT LIABILITY ACT

       In a diversity case such as this one, federal courts apply state substantive law.

Moore v. State Farm Fire & Cas. Co., 556 F.3d 264, 269 (5th Cir. 2009); Erie R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938). Accordingly, Wal-Mart’s liability for the Plaintiff’s

accident and resulting injury is governed by the Louisiana Merchant Liability Act,

La. R.S. 9:2800.6 (the “Merchant Liability Act”). The Merchant Liability Act imposes

a duty of care on a merchant to those lawfully on its premises, “to keep the premises

free of any hazardous conditions which reasonably might give rise to damage.” La.

R.S. 9:2800.6(A). When a negligence claim is brought against a merchant based on

injuries sustained in a fall caused by a condition on the merchant’s premises, a

plaintiff bears the burden of proving his claim that the defendant(s) were negligent

and that:

                                       Page 4 of 9
Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 5 of 9 PageID #: 508




      1) The condition presented an unreasonable risk of harm to the claimant and

          the risk of harm was reasonably foreseeable.

      2) The merchant either created or had actual or constructive notice of the

          condition which caused the damage, prior to the occurrence.

      3) The merchant failed to exercise reasonable care.

La. R.S. 9:2800.6(B).

      Importantly, each of these three elements of the Merchant Liability Act must

be proven by the plaintiff.     Indeed, “[t]he burden of proof does not shift to the

defendant at any point and failure to prove any one of these elements negates a

plaintiff’s cause of action.” Melancon v. Popeye’s Famous Fried Chicken, 2010-1109,

p. 3 (La. App. 3 Cir. 3/16/11); 59 So. 3d 513, 515 (citing White v. Wal-Mart Stores, Inc.,

97-0393 (La. 9/9/97); 699 So. 2d 1081); Ferrant v. Lowe’s Home Centers, Inc., 494 Fed.

Appx. 458, 460 (5th Cir. 2012). Thus, as a threshold matter, we must first determine

whether a hazardous condition existed and, if so, whether such condition constituted

an unreasonable risk of harm.

      1. Existence of the hazardous condition

      The parties dispute whether there was water on the Store’s floor – thus

potentially constituting a hazardous condition – and, if so, how it arrived there. Store

surveillance video does not show any water on the floor either before or immediately

after the Plaintiff’s fall. [Doc. 15-6]. Furthermore, Plaintiff testified in his deposition

that he does not remember seeing any water on the floor during any of his three trips

across the vestibule of the Store that morning. [Doc. 15-3, p. 35, 39-40]. However,

Plaintiff did testify in his deposition that, immediately after his fall, he discovered

                                        Page 5 of 9
Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 6 of 9 PageID #: 509




that his legs and shorts were wet. Id. Given the fact that his legs and shorts were

wet, Plaintiff speculated that the floor may have been wet near the entrance to the

Store as a result of that day’s rainfall. [Doc. 15-3, p. 45]. Construing all justifiable

inferences in favor of the nonmoving party, the Court will assume that, for purposes

of ruling on the Motion, there was a small amount of rainwater on the floor where the

Plaintiff slipped and fell.

       2. The wet floor condition did not present an unreasonable risk of
          harm.

       Assuming that floor of the Store near its entrance was slightly wet, we next

must examine the impact of this fact on Wal-Mart’s obligation to keep its floors in a

reasonably safe condition. In this regard, it is clear that Louisiana law does not

require a merchant to guarantee that its floors are completely dry. Barton v. Wal-

Mart Stores, Inc., 97-801, p. 11 (La. App. 3d Cir. 12/10/97), 704 So. 2d 361, 367.

Rather, in order to constitute an unreasonably dangerous vice or defect for purposes

of the Merchant Liability Act, any wet floor or other vice or defect must be of such a

nature as to constitute a dangerous condition that one would reasonably expect to

cause injury to a prudent person using ordinary care under the circumstances.

Milton v. E & M Oil Co., 45,528, p. 6-7 (La. App. 2d Cir. 9/22/10), 47 So. 3d 1091,

1095. As such, “[t]here is no fixed rule for determining whether [any particular]

condition presents an unreasonable risk of harm.” Glenn v. Family Dollar Stores of

Louisiana, Inc., No. 18-0041, 2018 WL 5260044 at *3 (W.D. La. Oct. 22, 2018).

       In absence of a fixed rule, Louisiana courts have adopted a risk-utility

“balancing test” to guide us in making this determination, including a mandated focus



                                      Page 6 of 9
Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 7 of 9 PageID #: 510




“on whether the allegedly dangerous or defective condition was obvious and

apparent.” Bufkin v. Felipe’s La., LLC, 2014-0288, p. 6 (La. 10/15/14), 171 So. 3d 851,

856. A defendant has no duty “to protect against that which is obvious and apparent

... to everyone who may potentially encounter it.” Id. Similarly, under the first prong

of the Merchant Liability Statute, “a condition does not present an unreasonable risk

of harm when it is an open and obvious risk.” Thibodeaux v. Home Depot USA,

Incorporated, 816 Fed. Appx. 988, 990 (5th Cir. 2020) (citing Broussard v. State ex

rel. Office of State Bldgs., 12-1238, p. 11 (La. 4/5/13), 113 So. 3d 175, 184).

        Wal-Mart argues the alleged wet floor condition, if it existed, was an open and

obvious risk. Wal-Mart’s contention, then, bears on whether Plaintiff can meet the

“unreasonable risk of harm” element of the Merchant Liability Statute. The open-

and-obvious inquiry is objective, looking to whether the condition should be obvious

to all who may encounter it, rather than specifically to whether the plaintiff had

actual knowledge of the condition. Broussard, 113 So. 3d at 184. As such, whether

Plaintiff observed a wet substance on the floor as he entered the Store is not a

determinative factor.

        During the Court’s independent review of the evidence submitted, it discovered

that on July 4, 2018, in the hour immediately before the Plaintiff’s fall, video

surveillance shows approximately 200 people walk into the Store through the same

set of doors as the Plaintiff, including the Plaintiff himself. 2 Twenty-five of these

people entered the Store during the roughly nine minutes between the Plaintiff’s first



2   Wal-Mart video surveillance footage, Defendant’s Exhibit 3B. [Doc. 15-6].

                                          Page 7 of 9
Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 8 of 9 PageID #: 511




and second trips into the Store. An additional nineteen people exited the Store in

that hour using the very same entrance doors as the Plaintiff. Not a single one of the

approximately 220 people, going into or out of the Store during that hour, slipped,

skidded, lost their balance, or in any other way struggled to safely traverse the area

of the Store wherein the Plaintiff fell.

      In Wiggins v. U.S., No. 08-0008, 2009 WL 2176043 (E.D. La. July 22, 2009),

the court applied Louisiana law to a case in which the plaintiff alleged she slipped on

the wet floor and was injured in a post office as a result of customers tracking in water

from the rain. Citing Williams v. Leonard Chabert Medical Center, 98-1029, p.8 (La.

App. 1st Cir. 9/26/99), 744 So. 2d 206, 211, writ denied, 00-0011 (La. 2/18/00), 754 So.

2d 974, the court stated, “a premises owner does not have a duty to prevent risks that

are obvious and could have been avoided through the exercise of reasonable care.”

Wiggins at *4. Likewise, in Chavis v. Racetrac Petroleum, Inc., the court granted a

defendant’s summary judgment on a merchant liability claim, finding: “[t]hat the

entrance way to the store may have been more slippery in wet weather should have

been obvious to a reasonably prudent person such as plaintiff.” No. 12-00481, 2014

WL 309352 at *4 (W.D. La. Jan. 27, 2014). As in this case, the Chavis plaintiff walked

through the rain going into and out of the store several times before he fell. Id.

      In consideration of the uncontested facts and applicable law, the Court finds

that the wet floor condition encountered by Plaintiff was an open and obvious risk.

Wal-Mart’s placement of the orange cones in the vestibule area near the entrance to

the Store, considered in combination with the fact that it was raining outside, made

it apparent to the public that the floor near the entrance to the Store might be wet.

                                       Page 8 of 9
Case 2:19-cv-01048-DCJ-KK Document 26 Filed 10/30/20 Page 9 of 9 PageID #: 512




Indeed, over 200 people – including the Plaintiff himself – safely entered the Store

through the same set of doors and crossed the same area of the Store’s entrance in

the one-hour period before the Plaintiff fell.

       Plaintiff has failed to meet his burden of proving that there is a genuine issue

of material fact as to whether the alleged wet floor condition in the Store’s entrance

presented an unreasonable risk of harm under the Merchant Liability Statute. Given

that Plaintiff has failed to meet his burden of proving the first element of the

Merchant Liability Statute, the Court need not analyze the second or third prong of

the Merchant Liability Statute in its finding that summary judgment is appropriate. 3

                                       CONCLUSION

       For the foregoing reasons, the Court finds that there is no genuine issue of

material fact and that Defendant Wal-Mart is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56. Accordingly, IT IS ORDERED that Defendant’s Motion for

Summary Judgment [Doc. 15] is GRANTED and Plaintiff’s claims are DISMISSED

WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 30th Day of October, 2020.



                                                DAVID C. JOSEPH
                                                UNITED STATES DISTRICT JUDGE



3  Plaintiff discusses at length in his Opposition [Doc. 20] the positioning of the floor mats in
the vestibule area, arguing that “the absence of the mat at the entrance was a violation of
Defendant’s Standard Operating Procedure and a hazardous condition which caused Plaintiff
to slip and fall.” [Doc. 20, p. 3]. However, this assertion can only serve to establish that Wal-
Mart may have failed to exercise reasonable care under the third prong of the Merchant
Liability Statute. As the Court finds that the Plaintiff has not met his burden under the first
prong of the statute, the Court need not reach this issue to rule on the Motion.

                                          Page 9 of 9
